QUAYLE ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. § 102 and § 103 (or as subject to pre-AIA  35 U.S.C. § 102 and § 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Detailed Action
Since this application is in condition for allowance except for the formal matters indicated below, PROSECUTION IS CLOSED
Specification:
The disclosure is objected to because of the following informalities:
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases, which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.

The abstract of the disclosure is objected to because it includes self-evident, implied language, i.e. “is provided” in Line 1.  A suggested amendment to the Abstract is to change “A solar collection system is provided in which an absorption refrigeration system is included to generate water” to recite “A solar collection system includes an absorption refrigeration system to generate water”.
Correction is required.  See MPEP § 608.01(b).
In Line 14 of Para. 6 (Line 21 of Page 2), “The evaporator and its cooling effect is further capable of” should be “The evaporator and its cooling effect are further capable of”.
Claim Objections:
Claim 3 is objected to because of the following informalities:
In Line 2 of the claim, the limitation “the nozzle” lacks antecedent basis.  The limitation “a nozzle” should be added prior to this recitation, or the recitation changed to “a nozzle”
Examiner’s Notes:
The above is exemplary only and is not intended to be an exhaustive list of informalities.  Applicant should carefully review the entire disclosure to ensure correction of any informality not listed above.
The amendments proposed above are suggestions only.  Applicant may elect to utilize alternative language of so desired.
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:  While the prior art of record discloses various atmospheric moisture harvesting / condensing systems & methods for cleaning solar energy collectors, the prior art of record fails to discloses an atmospheric moisture harvesting system comprising a solar collector, an absorber, a generator, a condenser, an evaporator, & a working fluid that comprises a solution of a coolant & absorption fluid, in which the solution absorbs solar energy to separate the fluids, which are then used to cool the solar collector causing atmospheric water to condense on the collector, as recited in independent Claims 1, 7 & 13; and no teaching, suggestion or motivation could be found either in the art or within the skill of one of ordinary skill in the art at the time of the invention to modify or combine the prior art to disclose the claimed invention.  Claims 2-6, 8-12 & 14-20 are allowed as being dependent, either directly or indirectly, on at least one of independent Claims 1, 7 & 13.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon and is considered pertinent to applicant's disclosure is listed in the attached form PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daniel E. Namay whose telephone number is (571)270-5725.  The examiner can normally be reached on Mon - Fri (Alt Fri) 7:00am - 4:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Stephen B. McAllister can be reached on (571) 272- 6785.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Daniel E. Namay/Examiner, Art Unit 3762  

/STEVEN B MCALLISTER/Supervisory Patent Examiner, Art Unit 3762